ORDER

PER CURIAM.
AND NOW, this 20th day of December, 2001, the Petition for Allowance of Appeal is hereby GRANTED. Furthermore, the order of the Superior Court is VACATED and the matter is REMANDED for reconsideration. On remand, the Superi- or Court is specifically directed to consider this court’s decision in Davis v. Mullen, 565 Pa. 386, 773 A.2d 764 (2001).
Furthermore, we note that the Superior Court, relying on Dale v. Baltimore & Ohio Railroad Co., 359 Pa.Super. 477, 519 A.2d 450 (1986), incorrectly stated that Petitioner is liable *562for the entire amount of the damages regardless of whether Petitioner was the sole cause of the injury. Unfortunately, the Superior Court failed to apprehend that we specifically rejected that portion of their Dale opinion. See Dale v. Baltimore & Ohio Railroad Co., 520 Pa. 96, 552 A.2d 1037, 1041 (1989). We note, however, that we express no opinion as to whether our Dale decision should be utilized in the resolution of this matter on remand.